UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6568


KIRK LEE LONEY,

                  Plaintiff - Appellant,

          v.

MARK SIMS, Officer, Richmond Police Department, sued in both
official and individual capacity; UNKNOWN # 1, Officers,
Fed. State and City; GEORGE, Trooper, Virginia State Police,
sued in individual capacity,

                  Defendants – Appellees,

          and

M. A. HARRISON, Officer, Badge #1925, Richmond Police
Department, sued in both official and individual capacity;
C. L. MARTIN, Officer, Richmond Police Department, sued in
both official and individual capacity; HERMAN LONEY,
Captain, Richmond Police Department, sued in both official
and individual capacity; HIXSON, Officer, Richmond Police
Department, sued in both official and individual capacity;
UNKNOWN #2, Officers, Richmond Police Department; UNKNOWN
#3, Trooper George's Supervisor, Virginia State Police, sued
in individual capacity; UNKNOWN #4, Police and Agents,
Virginia State Police, sued in individual capacity; UNKNOWN
#5, E.R. Staff, Hospital Staff and Sheriff Deputies, V.C.U.
Health Care Systems, sued in both official and individual
capacity; C. T. WOODY, Sheriff, Richmond City Jail, sued in
both official and individual capacity; KERNELLE WILLIAM
BURNETTE, Richmond City Jail, sued in both individual and
official capacity; UNKNOWN #6, Captain of Medical, Richmond
City Jail, sued in both individual and official capacity;
UNKNOWN #7, Captain of Jail House Operations, Richmond City
Jail, sued in both individual and official capacity; UNKNOWN
#8, Captain of Records Department, Richmond City Jail, sued
in both individual and official capacity; UNKNOWN #9, All
Medical Staff, Richmond City Jail, sued in both individual
and official capacity; UNKNOWN #10, All Deputies Working A-2
left and Deputies who worked my hospital stay, Richmond City
Jail, sued in both individual and official capacity; JEFFREY
FRAZIER, Superintendent, Northern Neck Regional Jail, sued
in individual capacity; SUDDUTH, Captain, Northern Neck
Regional Jail, sued in individual capacity; UNKNOWN #11,
Nursing Staff and Doctors, Northern Neck Regional Jail, sued
in individual capacity; UNKNOWN #12, Correctional Officers,
Northern Neck Regional Jail, sued in individual capacity;
HICKEY, Captain, Northern Neck Regional Jail, sued in
individual capacity; FREDERICK, Ms., Grievance Coordinator,
Northern Neck Regional Jail, sued in individual capacity;
UNKNOWN #13, Alcohol, Tobacco and Firearm Agents, sued in
individual capacity; PATRICIA R. STANSBERRY, Warden, FCC
Petersburg, sued in individual capacity; EVANS, Captain, FCC
Petersburg, sued in individual capacity; TUSHAR C. SHAH,
Dr., FCC Petersburg, sued in individual capacity; BENJAMIN
RICE, Dr., FCC Petersburg, sued in individual capacity;
ALEJANDRO HADDED, P.A., FCC Petersburg, sued in individual
capacity; YERGA, P.A., FCC Petersburg, sued in individual
capacity; PUGH, Dr., FCC Petersburg, sued in individual
capacity; ENGEL, Associate Warden, FCC Petersburg, sued in
individual capacity; CUFFEE, Counselor, FCC Petersburg, sued
in individual capacity; BROWN, Case Manager, FCC Petersburg,
sued in individual capacity; KIDDY, Unit Manager, FCC
Petersburg, sued in individual capacity; NAGAL, Dr., FCC
Petersburg, sued in individual capacity; DOUGLAS L. WILDER,
Mayor, sued in both official and individual capacity; RODNEY
MONROE, Ex-Richmond Police Chief, sued in both official and
individual   capacity;   DREW,   Captain,   Richmond   Police
Department, sued in both official and individual capacity,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:08-cv-00820-REP)


Submitted:   September 27, 2012         Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.



                                  2
Affirmed by unpublished per curiam opinion.


Kirk L. Loney, Appellant Pro Se.   Brian Kraig Telfair, Deputy
City Attorney, Richmond, Virginia; George Walerian Chabalewski,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

            Kirk    Lee    Loney     appeals   the    district   court’s    orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                        We

have     reviewed    the        record   and   find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Loney v. Sims, No. 3:08-cv-00820-REP (E.D. Va. Feb. 24,

2012 & Apr. 9, 2012).              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the    court   and   argument     would   not   aid   the

decisional process.



                                                                          AFFIRMED




                                          4